Case 5:17-cv-00326-BJD-PRL Document 52 Filed 01/03/19 Page 1 of 1 PageID 312




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JOSHUA ELSER, Individually and on
behalf of all others similarly situated

       Plaintiff,

v.                                                               Case No: 5:17-cv-326-Oc-39PRL

JOHN C. HEATH, ATTORNEY AT
LAW, PLLC

       Defendant.


                                              ORDER
       The Parties have jointly moved to stay all deadlines in this case until January 15, 2019

while they attempt to resolve issues that arose during their recent mediation. (Doc. 51). The Parties’

motion is GRANTED. (Doc. 51). All pending deadlines are STAYED until January 15, 2019.

The Parties are directed to inform the Court, by joint motion, on or before January 16, 2019 as

to the status of the case and Plaintiff’s motion to enforce settlement.

       Recommended in Ocala, Florida on October 16, 2018.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy
